        Case 1:18-cv-00904-DAE Document 63 Filed 11/17/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION

Enrique Talamantes                         §
                                           §
                             Plaintiff     §
                                           §
vs.                                        §
                                           §   CIVIL NO.: 1:18-CV-00904-DAE
                                           §
                                           §
The Metropolitan Life Insurance            §
Company                                    §
                                           §
                             Defendant     §


                            PLAINTIFF’S NOTICE OF APPEAL

      Plaintiff, Enrique Talamantes hereby gives Notice that he appeals to the United

States Court of Appeals for the Fifth Circuit from the Final Judgment in this case [Dkt.

58] as amended [Dkt. 62].

      DATED: November 17, 2020.

                                         Respectfully submitted,

                                         BEMIS, ROACH & REED
                                         4100 Duval Road, Bldg. I, Suite 200
                                         Austin, Texas 78759
                                         lonnie@brrlaw.com
                                         (512) 454-4000
                                         (512) 453-6335 (fax)

                                         By:   /s/ Lonnie Roach
                                               LONNIE ROACH
                                               Texas State Bar No. 16967600


                                           1
         Case 1:18-cv-00904-DAE Document 63 Filed 11/17/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       By my signature above, I certify that on November 17, 2020, I electronically filed
the preceding document with the Clerk of the Court for the U.S. District Court, Western
District of Texas, using the electronic case filing system of the Court. The electronic case
filing system sent a “Notice of Electronic Filing” to the following attorneys of record who
have consented to accept this Notice as service of this document by electronic means:


                                     Linda G. Moore
                                Estes Thorne & Carr PLLC
                                 3811 Turtle Creek Blvd.,
                                        Suite 2000
                                    Dallas, Texas 75219




                                             2
